This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 35,936

 5 CHRISTOPHER SCHMITT,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jane A. Bernstein, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.

20   {1}    Defendant appeals from the district court’s judgment and sentence, convicting

21 him for resisting, evading or obstructing an officer and sentencing him to probation,
 1 following a jury trial. We originally issued a notice of proposed summary affirmance,

 2 proposing to affirm Defendant’s conviction. Defendant filed a memorandum in

 3 opposition to our notice, by which we were not persuaded. We filed a memorandum

 4 opinion affirming the district court’s judgment and sentence. Defendant filed a motion

 5 for rehearing, arguing that this Court’s opinion in State v. Jimenez, 2017-NMCA-__,

 6 ¶¶ 24-41, __ P.3d __ (No. 34,375, Feb. 14, 2017), filed on the same day as the

 7 memorandum opinion in the current case, came to the opposite conclusion regarding

 8 the same statutory language in NMSA 1978, Section 30-22-1(B) (1981), and required

 9 reversal. We granted Defendant’s motion for rehearing and withdrew our

10 memorandum opinion. We agreed with Defendant and issued a second calendar notice

11 proposing to reverse Defendant’s conviction in light of Jiminez. The State has filed

12 a notice indicating that it will not be filing a memorandum in opposition to our

13 proposed summary reversal.

14   {2}   For the reasons stated in our second notice of proposed summary disposition,

15 we reverse Defendant’s conviction for resisting, evading or obstructing an officer.

16   {3}   IT IS SO ORDERED.

17                                               ________________________________
18                                               TIMOTHY L. GARCIA, Judge

19 WE CONCUR:

20 _______________________________

                                             2
1 JAMES J. WECHSLER, Judge

2 _______________________________
3 JONATHAN B. SUTIN, Judge




                                    3